Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 7, 2021

                                      No. 04-21-00087-CV

 TEXAS COMMISSION ON ENVIRONMENTAL QUALITY and Post Oak Clean Green,
                             Inc.,
                           Appellants

                                                v.

      GUADALUPE COUNTY GROUNDWATER CONSIDERATION DISTRICT,
                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-1245-CV-C
                         Honorable W.C. Kirkendall, Judge Presiding


                                         ORDER

       Appellee’s brief was originally due June 22, 2021. Appellee’s first motion for extension
of time was granted, extending the deadline to file the brief to July 13, 2021. On July 7, 2021,
appellee filed a motion requesting an additional extension of time to file the brief until July 20,
2021. After consideration, we GRANT the motion and ORDER appellee to file its brief by July
20, 2021.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court